         Case 1:17-cr-00012-NONE-SKO Document 206 Filed 05/21/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:17-cr-00012-NONE-SKO

12                 Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                       MOTION FOR BAIL REVIEW
13          v.
                                                       (ECF Nos. 197, 198, 203)
14   EDWARD CRAGG,

15                 Defendant.

16

17         On May 13, 2020, Defendant Edward Cragg filed a motion for bail review seeking to be

18 released from custody. The Government filed an opposition and a request to file documents

19 under seal on May 18, 2020. The request to file documents under seal was granted and the
20 documents were filed under seal. The motion for bail review was heard on May 20, 2020.

21 Defendant appeared in custody by telephone from the Federal Correctional Complex in Lompoc,

22 California.   Counsel Marc Days appeared by video for Defendant.          Counsel David Gappa

23 appeared by video for the Government. Having considered the moving papers and the arguments

24 presented at the May 20, 2020 hearing, the Court shall deny Defendant’s motion for bail review.

25         Here, Defendant was indicted on a charge of receipt and distribution of material

26 involving the sexual exploitation of minors. Defendant was released from custody on January
27 27, 2017. A motion to suppress Defendant’s statements was filed on August 21, 2017. On

28 September 21, 2017, a motion to withdraw as counsel was filed. The motion to suppress was


                                                   1
             Case 1:17-cr-00012-NONE-SKO Document 206 Filed 05/21/20 Page 2 of 5


 1 denied and the motion to withdraw was granted September 25, 2017. Defendant was appointed

 2 new counsel.

 3              A pretrial release violation petition was filed on December 14, 2017.                       A contested

 4 detention hearing was held on December 19, 2017, and Defendant was found to have violated his

 5 conditions of release. Defendant’s pretrial release was revoked and he was ordered detained and

 6 remanded into custody. A Marsden motion was heard and denied on February 22, 2018. On

 7 April 23, 2018, an attorney/client issue was addressed and an order issued finding that Defendant

 8 had waived his right to counsel and was proceeding pro se in the action.

 9              On the first day of trial, Defendant’s request for a continuance, reconsideration of the

10 motion to suppress and request for counsel were denied as untimely. The jury trial commenced

11 on May 22, 2018, and on May 23, 2018, the jury returned a guilty verdict. On May 30, 2018, a

12 notice of attorney appearance was filed and Defendant was again represented by counsel. On

13 June 5, 2018, Defendant filed a pro se motion seeking to enlarge the time to file post trial

14 motions due to limited access to information needed to prepare post trial motions. The motion

15 was denied as Defendant was now represented by counsel.

16              Defendant requested a continuance of the sentencing hearing which was granted. A

17 motion for bail review was filed on July 13, 2018, and withdrawn on July 19, 2018.1 On July 27,

18 2018, a Marsden/Faretta hearing was held. Defendant was granted pro se status. The court

19 noted in the order assigning Defendant pro se status that this was attorney number 6 for
20 Defendant. Defendant filed a motion for judgment of acquittal and a new trial that was denied

21 on August 23, 2018. Defendant filed a motion for reconsideration and for the return of his

22 property. On September 4, 2018, Defendant was sentenced to 240 months in custody and 120

23 months of supervised release. Defendant’s request for appellate counsel was granted.

24              On September 12, 2018, Defendant filed a notice of appeal. On March 31, 2020, the

25 Ninth Circuit Court of Appeals affirmed the denial of the motion to suppress but reversed the

26 conviction and remanded due to the district judge’s failure to inform the defendant of the
27
     1
         An order denying the motion for bail review was entered on July 20, 2018 and later stricken from the record noting
28 that it was entered before the court realized that the motion had been withdrawn.


                                                                2
         Case 1:17-cr-00012-NONE-SKO Document 206 Filed 05/21/20 Page 3 of 5


 1 possible penalties that he was facing finding that the waiver was therefore not knowing and

 2 intelligent. On May 13, 2020, Defendant filed the instant motion for bail review.

 3          A bail hearing “may be reopened, before or after a determination by the judicial officer,

 4 at any time before trial if the judicial officer finds that information exists that was not known to

 5 the movant at the time of the hearing and that has a material bearing on the issue whether there

 6 are conditions of release that will reasonably assure the appearance of such person as required

 7 and the safety of any other person and the community.” 18 U.S.C. § 3142(f).

 8          First and foremost, the Court finds that Defendant has not shown that new information

 9 exists that was not known at the time of the bail hearing. Defendant seeks to reopen the hearing

10 to obtain release due to the COVID-19 pandemic. But “[t]he risk of harm to the defendant does

11 not usually bear on [the analysis under 3142(f)]; rather, whether a defendant’s particular

12 circumstances warrant release in light of the COVID-19 pandemic is more properly considered

13 on a case-by-case basis under the ‘another compelling reason’ prong of § 3142(i).” United States

14 v. Terrone, No. 319CR00058RCJCLB, 2020 WL 1844793, at *5 (D. Nev. Apr. 10, 2020); see

15 also United States of Am. v. Ryan, No. 2:19-CR-756-JAK, 2020 WL 1861662, at *1 (C.D. Cal.

16 Apr. 14, 2020). Neither this nor the other issues raised by Defendant are new information

17 justifying reopening under section 3142(f).

18          Whether and under what conditions a defendant may be released pending trial under §

19 3142 is different from whether the defendant should be released for valid health reasons due to
20 the COVID-19 pandemic. Ryan, 2020 WL 1861662, at *1. “[T]he COVID-19 pandemic cannot

21 be the sole basis for releasing a defendant from custody pending trial; the Court must still

22 consider the Section 3142(g) factors.” United States v. Lee, No. 19-CR-20112-03, 2020 WL

23 1540207, at *3 (E.D. Mich. Mar. 30, 2020). Any determination regarding the initial detention—

24 and any later reconsideration of the detention decision based on materially changed

25 circumstances—depend solely “on the issue whether there are conditions of release that will

26 reasonably assure the appearance of [Defendant] as required and the safety of any other person
27 and the community.” Ryan, 2020 WL 1861662, at *1 (quoting 18 U.S.C. § 3142(f)). Here,

28 Defendant has previously been released on conditions and failed to comply which resulted in a


                                                     3
         Case 1:17-cr-00012-NONE-SKO Document 206 Filed 05/21/20 Page 4 of 5


 1 finding that there are no conditions that would ensure his Defendant’s appearance or the safety of

 2 the community. The Court finds that the conditions offered by Defendant do not reasonably

 3 address the flight risk or the danger to the community that would be posed by his release on bail.

 4         Section 3142(i) provides that the Court “may, by subsequent order, permit the temporary

 5 release of the person, in the custody of a United States marshal or another appropriate person, to

 6 the extent that the judicial officer determines such release to be necessary for preparation of the

 7 person’s defense or for another compelling reason.”

 8         Defendant was previously released from custody and upon a finding that he violated his

 9 conditions of release his bail was revoked and he was remanded into custody. At that time the

10 Court found that there were no conditions that would ensure Defendant’s appearance or the

11 safety of the community. Defendant seeks release due to the COVID-19 pandemic. While a

12 defendant’s medical condition may present a compelling reason in a particular case to seek

13 temporary release, “[c]ourts typically grant relief under § 3142(i) only ‘sparingly to permit a

14 defendant’s release where, for example, he is suffering from a terminal illness or serious

15 injuries.’ ” Terrone, 2020 WL 1844793, at *4 (quoting United States v. Hamilton, 2020 WL

16 1323036, at *2 (E.D.N.Y. Mar. 20, 2020)). “[N]othing in the Bail Reform Act, including section

17 3142(i), authorizes pretrial release under [the generic pandemic conditions currently existing]

18 that—while undeniably grave—apply across the board to every pretrial detainee in federal

19 custody.” United States v. Villegas, No. 2:19-CR-568-AB, 2020 WL 1649520, at *2 (C.D. Cal.
20 Apr. 3, 2020).

21         Courts hold that the fact that an individual may be at a higher risk from COVID-19 due to

22 underlying health reasons is not sufficient by itself to qualify as a compelling reason for

23 temporary release. Ryan, 2020 WL 1861662, at *2. While certain conditions are naturally more

24 conducive to the transmission of viruses, courts find that “prisons are no different than other

25 physically confined spaces like nursing homes, public schools, or homeless shelters.” Villegas,

26 2020 WL 1649520, at *2.
27         In this instance, Defendant argues that there has been an outbreak of COVID-19 at the

28 facility in which he is incarcerated and seeks to be released on home detention. However,


                                                    4
         Case 1:17-cr-00012-NONE-SKO Document 206 Filed 05/21/20 Page 5 of 5


 1 Defendant has not identified any conditions that would place him at high risk from COVID-19.

 2 Defendant is forty-years old and sets forth no existing health conditions. Additionally, the

 3 Government has submitted evidence that the Federal Correctional Complex has taken steps to

 4 address the COVID-19 outbreak by testing one hundred percent of the inmate population,

 5 installing a hospital to treat COVID-19 patients, and taken steps to mitigate the risk of exposure

 6 to infectious disease.

 7          For these reasons and the reasons stated on the record, Defendant’s proposed new

 8 conditions, along with the additional conditions, do not ensure the Defendant’s appearance or the

 9 safety of the community.       Therefore, Defendant’s motion for bail review and release on

10 conditions is DENIED. The Defendant remains detained as a flight risk and danger to the

11 community.

12
     IT IS SO ORDERED.
13

14 Dated:     May 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    5
